NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OMAR VILLANUEVA-LEYVA,                           No.   15-72616

                Petitioner,                      Agency No. A200-670-950

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Omar Villanueva-Leyva, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We

review de novo claims of due process violations in immigration proceedings.

Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for

review.

      Substantial evidence supports the determination that Villanueva-Leyva

failed to establish that he was or would be persecuted on account of a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”).

Thus, Villanueva-Leyva’s withholding of removal claim fails.

      Substantial evidence also supports the denial of CAT relief because

Villanueva-Leyva failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Villanueva-Leyva’s contentions that the BIA engaged in improper fact-

finding, failed to consider evidence, or otherwise erred in its analysis of his claims

fail. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not

write an exegesis on every contention); Fernandez v. Gonzales, 439 F.3d 592, 603

(9th Cir. 2006) (petitioner did not overcome the presumption that the BIA


                                          2                                     15-72616
reviewed the record); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim).

      As stated in the court’s December 15, 2015 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                 15-72616